Citation Nr: 0827014	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  04-24 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a comminuted fracture of the left distal radius. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA) which, in part, denied an increased 
rating for a fracture of the left distal radius.

In a February 2007 decision, the Board denied entitlement to 
an increased rating for osteoarthritis of the left wrist and 
remanded the claim for an increased rating for residuals of a 
fracture of left distal radius fracture.


FINDING OF FACT

The residuals of a comminuted fracture of the veteran's left 
distal radius consist of complaints of pain, supination of 
the left forearm was zero to 75 degrees actively and 
pronation of the left forearm was normal at zero to 85 
degrees passively and zero to 87 degrees after fatiguing with 
no additional functional loss due to pain or other pathology.  
There is no x-ray evidence of left elbow arthritis or 
objective evidence of neuropathy.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for the residuals of a comminuted fracture of the 
left distal radius have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 
Diagnostic Code 5213 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  However, 38 C.F.R. 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 FR 23353 
(Apr. 30, 2008). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In a letter dated May 2007, the RO informed the veteran of 
the evidence needed to substantiate the claim, what medical 
or other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  

While 38 C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, the May 2007 letter still told the veteran that he 
could send VA information that pertained to his claims.  This 
notice served to inform him of the need to submit relevant 
evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
In the present appeal service connection has been granted, 
hence the first three elements of Dingess notice are 
substantiated.  The May 2007 letter also provided notice on 
the rating and effective date elements.  

The Court has held that, at a minimum, adequate VCAA notice 
in an increased rating claim requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37. 
(2008).  

The May 2007 letter told the veteran that to substantiate 
entitlement to an increased rating the evidence must show 
that the disability had worsened.  The letter also invited 
him to submit evidence of the impact of the disability on 
employment.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

The veteran demonstrated actual knowledge that evidence of 
the impact of the disability on daily activities could 
substantiate his claim.  In this regard he noted the effects 
of the disabilities on his daily activities in the July 2008 
Post-Remand Brief. 

The criteria for rating the left distal radius does not 
require specific laboratory or test results.  Hence there was 
no notice duty with regard to the second element of Vazquez-
Flores notice.  The criteria for rating hearing loss do 
require specific findings to substantiate entitlement to an 
increased rating.  

The veteran did not receive VCAA notice of the rating 
criteria.  He was provided with notice of these criteria in 
the statements of the case.  Such a post-adjudication 
document could not provide VCAA notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The statements of 
the case should, however, have served to put the veteran on 
notice as to what was required to substantiate the claims.  
He had many months after the statements of the case were 
issued to submit additional argument and evidence and was 
provided the opportunity for a hearing.  He was not, 
therefore, deprived of a meaningful opportunity to 
participate in the adjudication of his claims.

There was a timing deficiency with the May 2007 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency with regard to this letter was cured by 
readjudication of the claim in an August 2007 supplemental 
statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran underwent VA examinations in March 1974, June 
2003 and May 2007.

The veteran has not reported any missing VA or private 
medical records that need to be obtained.  The Board is not 
aware of any such records, nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Therefore, the facts relevant to the veteran's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations in increased ratings claims

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007). 
 
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Factual Background

The veteran underwent a VA examination in July 2003.  The 
veteran reported that he initially injured himself when he 
fell on a boat while serving in Vietnam.  The diagnosis was a 
comminuted fracture of the left wrist.  The veteran kept a 
cast on for two years because of this fracture.  

He had no episodes of osteomylelitis.  He had weakness, 
stiffness and swelling.  He had instability and giving way as 
well as locking.  He had no abnormal motion.  Both cold and 
rainy weather made his left wrist hurt more.  He was a farmer 
and did heavy work which made his wrist hurt worse.  He had 
some problems operating heavy equipment.  On examination, all 
functions of his left hand were normal.  The veteran was 
right handed.  The left wrist was very deformed.  It was 
tender medially and laterally.  There was no crepitus and no 
laxity.  

Supination of the left forearm was zero to 65 degrees 
actively.  Pronation of the left forearm was described as 
normal at 0 to 80 degrees.  Strength of the upper body 
extremities were normal, however the left grip was definitely 
weaker than the right grip.  Reflexes were normal.  

An X-ray study of the left wrist showed a healed fracture of 
the distal radius and ulnar styloid, with significant 
degenerative changes seen at the radiocarpal joint.  The 
impression was old trauma involving the distal radius and 
ulnar styloid process with chondrocalcinosis and secondary 
osteoarthritis.  The diagnosis was status post residual 
comminuted fracture with status post operative pinning of the 
fracture site.

In a July 2003 statement, the veteran contended that he had 
stiffness and weakness in his left arm.  He stated that he 
had difficulty performing everyday tasks, and that his 
disabilities were deteriorating as he got older. 

In May 2004 the veteran presented to the Carillion Medical 
Associates.  Left hand grip strength was 2-3 out of 5 on the 
left.

In May 2007 the veteran underwent a VA examination.  The 
veteran considered his left wrist to be weak and rated wrist 
pain as a 6 on a pain scale of 1 to 10.  He had weakness, 
stiffness, instability and giving way, lockability, 
fatigability and lack of endurance.  He had no decreased 
function with a major flare-up.   

On examination, his left wrist had swelling, deformity and it 
was tender medially, laterally, anteriorly and posteriorly.  
There was crepitus but no laxity.

Supination of the left forearm was zero to 75 degrees 
actively.  Pronation of the left forearm was normal at zero 
to 85 degrees passively and zero to 87 degrees after 
fatiguing.  There was pain with all movements.  Strength of 
the upper body extremities were normal, reflexes were normal, 
pulses were normal and each grip was good.  

The examiner stated that there was no decrease in range of 
motion of joint function additionally limited by pain, 
fatigue, weakened movement, excessive fatigability, 
incoordination or lack of endurance following repetitive use 
of any of the joints tested.  There was also no evidence of 
peripheral neuropathy of the left upper extremity and no 
incoordination was observed.  X-rays were unchanged from 
those made in July 2003.  The diagnosis was status post 
residual comminuted fracture of left wrist with status 
postoperative pinning of the fracture site.



Analysis

The residuals of a comminuted fracture of the veteran's left 
distal radius have been rated 10 percent disabling under 
Diagnostic Code 5213.

The diagnostic codes pertaining to limitation of pronation 
and supination of the forearm based upon whether the major or 
minor hand is affected. 38 C.F.R. § 4.71a, Diagnostic Codes 
5213 through 5230.

The medical evidence shows that the veteran is right hand 
dominant.  Therefore, his disability involves the minor 
extremity. 

Under Diagnostic Code 5213, a 10 percent rating is warranted 
if there is loss of supination and pronation, limitation of 
pronation or limitation of supination of 30 degrees or less.  
When pronation is lost beyond the middle or last quarter of 
the arc and the hand does not approach full pronation a 20 
percent evaluation is assigned (major and minor sides).  
Where there is loss of supination and pronation (bone fusion) 
and the hand is fixed in full pronation or near the middle of 
the arc or moderate pronation, a 20 percent evaluation is 
assigned (minor).  When the hand is fixed in full supination, 
a 20 percent rating is warranted and when the hand is fixed 
in supination or hyperpronation, a 30 percent evaluation is 
assigned (minor).
   
The normal range of forearm pronation is zero to 80 degrees 
and the normal range of forearm supination is zero to 85 
degrees.  38 C.F.R. § 4.71, Plate I (2007).   

Here, supination in the veteran's left upper extremity was 
decreased by 5 degrees.  This limitation still exceeds the 
requirements for a higher rating.  The veteran did not have 
pronation lost beyond the middle or last quarter of the arc 
with the hand not approaching full pronation.  Since the 
veteran's degree of supination and pronation do not meet the 
criteria for an increased evaluation, a higher rating is not 
warranted under Diagnostic Code 5213. 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59 (2007).

While there was complaints of pain and flare-ups, the May 
2007 VA examiner stated that there was no decrease in range 
of motion of joint function additionally limited by pain, 
fatigue, weakened movement, excessive fatigability, 
incoordination or lack of endurance following repetitive use 
of any of the joints tested.  Therefore, the Board determines 
that a higher initial evaluation under DeLuca is not 
warranted.

Diagnostic Code 5212 provides criteria for rating nonunion 
and malunion of the radius.  A rating in excess of 10 percent 
requires nonunion.  38 C.F.R. § 4.71a, Diagnostic Code 5212.  
X-ray examinations have shown malunion, but the fracture has 
been reported as healed.  Nonunion has not been reported.  
Hence, an increased rating is not warranted under this 
diagnostic code.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that it presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

Marked interference with employment, beyond that contemplated 
by the schedular rating, has not been shown or claimed.  
Further, the record does not reflect recent hospitalization 
for his hypertension.  Referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).


ORDER


Entitlement to an evaluation in excess of 10 percent for the 
residuals of a comminuted fracture of the left distal radius 
is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


